                     UNITED STATE BANKRUPTCY COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


In re: AKSHARDIP CORP.                    :     Chapter 7
                                          :
                         Debtor.          :     Case No. 5:19-01559-RNO


In re: S&R LTD                            :     Chapter 7
                                          :
                         Debtor.          :     Case No. 5:19-01561-RNO


In re: SWAMI ENTERPRISES, INC.            :     Chapter 7
                                          :
                         Debtor.          :     Case No. 5:19-01562-RNO


WILLIAM G. SCHWAB, ESQ., Trustee          :
For the Estate of Akshardip Corp.,        :
                         Movant,          :
vs.                                       :     Motion to Sell At Private Sale
                                          :
TOMPKINS VIST BANK f/k/a                  :
LEESPORT BANK                             :
                                          :
ROBERT F. SMITH and MARY ANN SMITH        :
                                          :
FEDERAL AGENCIES:                         :
                                          :
      INTERNAL REVENUE SERVICE,           :
                                          :
STATE AGENCIES:                           :
                                          :
      PA DEPARTMENT OF REVENUE,           :
      PA DEPARTMENT OF LABOR AND          :
      INDUSTRY,                           :
                                          :
SCHUYLKILL COUNTY AGENCIES:               :
                                          :
      SCHUYLKILL COUNTY,                  :
      SCHUYLKILL COUNTY TAX               :
      CLAIM BUREAU,                       :
                                          :
SCHUYLKILL COUNTY MUNICIPALITIES          :
MUNICIPAL AGENCIES &                      :
SCHOOL DISTRICTS                          :

                                      1
Case 5:19-bk-01559-RNO   Doc 47 Filed 12/31/19 Entered 01/02/20 10:15:54    Desc
                          Main Document    Page 1 of 3
                                                          :
        NORTH MANHEIM TOWNSHIP                            :
        SCHUYLKILL COUNTY MUNICIPAL                       :
        AUTHORITY, BLUE MOUNTAIN                          :
        SCHOOL DISTRICT                                   :
                       Respondents                        :


                                          AMENDED ORDER



        AND NOW, upon consideration of the Trustee’s Motion to Sell Real Property Free

and Clear of Liens and Encumbrances at Private Sale, and the Motion to Amend Order,

it is hereby ORDERED and DECREED that the Motions are GRANTED; it is further

        ORDERED that the Trustee is Authorized to sell the real property located in North

Manheim Township, with the Tax Parcel No. of 18-6-101, and the street address of 511

Route 61 South to Ravi Panchal or DIVNIL LLC, or to Mr. Panchal’s other assigns for

$635,000; it is further

        ORDERED that the Trustee is Authorized to distribute the proceed from each sale

as follows:

                a.      Any out-of-pocket expenses advanced by WILLIAM G. SCHWAB,
                ESQUIRE, in connection with the sale of the aforementioned property, and
                which have not been reimbursed at the time of settlement, along with a
                reserve of three (3%) percent for a potential Trustee commission to be held
                until further Order of Court;

                b.     Any notarization and/or incidental recording fees associated with the
                sale of the above property;

                c.       Any transfer tax which is the responsibility of the seller herein;

                d.     $15,000.00 to HOUSER AUCTIONEERS,            representing the
                auctioneer’s commission1, plus the pro-rata reasonable expenses in
                conjunction with the sale of the personal property;


        1
         While this is being done as a private sale, it developed as a result of the auction held on July 27,
2019. The interested party wanted to conduct a phase 1 environmental study before committing.

                                               2
Case 5:19-bk-01559-RNO            Doc 47 Filed 12/31/19 Entered 01/02/20 10:15:54                       Desc
                                   Main Document    Page 2 of 3
             e.     Any unpaid real estate taxes and other municipal claims/liens arising
             from the sale of the real-estate;

             f.    All money owed to VIST Bank under its first mortgage on the property
             which will be paid at time of settlement;

             g.    All money owed to Robert F. Smith and Mary Ann Smith under their
             second mortgage on the property which will be paid at time of settlement;

             h.    Any other unpaid real-estate liens shall attach to the remaining
             proceeds of the real-estate sale; and

             i.    The balance of the proceeds shall be held in the Trustee's escrow
             account for further distribution; and it is further

      ORDERED that the Trustee is authorized to execute all papers and documents

necessary to transfer said real estate and to effectuate said sale.



   Dated: December 31, 2019                  By the Court,


                                             Robert N. Opel, II, Chief Bankruptcy Judge   (BI)




Case 5:19-bk-01559-RNO                   3
                            Doc 47 Filed 12/31/19  Entered 01/02/20 10:15:54          Desc
                             Main Document    Page 3 of 3
